Citation Nr: 0906643	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a back disorder, for the period prior to July 8, 
2008.

2.  Entitlement to a disability rating in excess of 20 
percent for a back disorder, since July 8, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1973, and from May 1985 to September 1989.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, continued an 
evaluation of 10 percent for the Veteran's service-connected 
back disorder.  In August 2008, the RO issued a new rating 
decision which increased the Veteran's disability rating to 
20 percent for his service-connected back disorder, effective 
July 8, 2008.

The Board again notes that the Veteran expressed the belief 
that he had filed a timely notice of disagreement (NOD) 
regarding his right elbow condition in his September 2005 VA 
Form 9.  The Veteran's NOD of October 2004 refers only to his 
spine, however, and the September 2005 VA Form 9 was received 
more than a year after the August 2004 rating decision, 
rendering it untimely.  The Board again refers the issue of 
the Veteran's right elbow disability to the RO for 
appropriate development.

In April 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  For the period prior to July 8, 2008, there is no 
evidence that the Veteran's service-connected back disorder 
is characterized by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes.

2.  As of July 8, 2008, the Veteran's service-connected back 
disorder is characterized by forward flexion of the 
thoracolumbar spine to 35 degrees.

3.  Throughout the appellate period, there is no evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of forward flexion of the cervical spine to 15 
degrees or less; or of ankylosis of the cervical or 
thoracolumbar spine, either favorable or unfavorable; or of 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period prior to July 8, 2008, the criteria for a 
disability rating in excess of 10 percent for the service-
connected back disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2008).

2.  For the period beginning July 8, 2008, the criteria for a 
disability rating in excess of 20 percent for the service-
connected back disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated August 2005 and May 2008, provided to the 
Veteran before the August 2008 rating decision and 
supplemental statement of the case, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
The letters informed the Veteran of what evidence was needed 
to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The August 2005 and May 
2008 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  VA notice letters of record are not compliant with 
the requirements of Vazquez-Flores, supra.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores, 
supra) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Additionally, consideration should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial." Vazquez-Flores, 
supra.

In this case, the presumption of prejudice due to the content 
errors in VA notice for his increased rating claim has been 
rebutted.  Specifically, a reasonable person should have 
known the criteria after receiving the August 2005 statement 
of the case, which provided the Veteran with a summary of the 
pertinent evidence as to his increased rating claim, a 
citation to the pertinent laws and regulations governing a 
higher rating for his claim, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for his 
back disability.  Additionally, the Veteran is not prejudiced 
by the content error in VA notice, because the examination 
with which VA provided the Veteran in July 2008 tested the 
Veteran for the factors which appear in the applicable rating 
criteria.  Thereafter, the AOJ readjudicated the Veteran's 
claim for an increased rating and issued a supplemental 
statement of the case in August 2008.  Thus, the presumption 
of prejudice has been rebutted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Additionally, the Veteran was provided with a VA examination 
in July 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height, warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater  
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

Alternatively, Diagnostic Code 5243 provides for a 10 percent 
rating when the incapacitating episodes had a total duration 
of at least one week, but less than two weeks, during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum 60 
percent rating is warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Whichever method results in the higher 
rating is to be applied.  38 C.F.R. § 4.25.

Note 1 following Diagnostic Code 5243 provides that for the 
purposes of evaluations under such Diagnostic Code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

The Veteran was initially granted service connection for back 
pain in a June 1990 rating decision, and assigned a 
disability rating of 10 percent, effective October 1, 1989.  
The Veteran filed a claim for an increased rating for his 
back condition in January 2004.  In an August 2004 rating 
decision, the Veteran's disability rating was recharacterized 
as spinal stenosis with a herniated disc at L5-S1; the 
disability rating and the effective date were continued under 
Diagnostic Code 5243.  In an August 2008 rating decision, the 
Veteran's disability rating was increased to 20 percent, 
effective July 8, 2008, the date of his VA examination.  
While the RO continued to the 20 percent rating under 
Diagnostic Code 5243, the Board notes the 20 percent rating 
is based on range of motion pursuant to Diagnostic Code 5237.  
In this regard, the Board will also consider all Diagnostic 
Codes related to diseases of the spine.

The Veteran contends in his January 2004 claim that his back 
condition has worsened drastically.

In December 1989, the Veteran's back was examined by a VA 
physician.  The physician noted that the Veteran, as a 
pedestrian, had been struck and twice run over by a car while 
in service.  However, the physician noted that the Veteran's 
back injury had resulted from his tripping over a bicycle 
while in service, which caused constant dull pain in his low 
back.  He found that the Veteran had a pelvic tilt to the 
left with resulting scoliosis to the left lumbar spine, and 
right dorsal complexity.  He further found that the Veteran 
had full range of motion in his back, and that all other 
findings regarding his back were normal.

In December 1990, the Veteran's back was examined by a VA 
radiologist, apparently by a magnetic resonance imaging 
(MRI).  He found small marginal spurring at the L5 vertebral 
body, which he opined was suggestive of mild degenerative 
changes.  He also found some increased density at the left 
sacroiliac joint, which he opined may be due to degenerative 
or arthritic changes.  The VA radiologist found no acute 
fractures or dislocation, and no spondylolysis or 
spondylolisthesis, of the Veteran's lumbosacral spine. 

In December 1994, a VA physician, apparently after an MRI, 
found that views of the Veteran's lumbosacral spine showed 
that the vertebral bodies were normal in height and 
alignment.  Minimal osteoarthritic changes were present in 
the lumbar spine.  Intervertebral disc spaces appeared to be 
well maintained.

In May 2001, the Veteran's private physician, apparently 
after an x-ray, found that films of the Veteran's lumbar 
spine, including obliques, demonstrated the lumbar lordosis 
to be straightened.  The vertebral body heights and disc 
space heights were unremarkable.  The physician diagnosed the 
Veteran with loss of lumbar lordotic curvature secondary to 
position or muscle spasm.

Later in May 2001, the Veteran underwent a lower nerve 
conduction study and electromyography (EMG) by a private 
physician.  With respect to the Veteran's spine, the 
physician found that his lumbar paraspinal muscles were 
within normal limits, with no signs of acute or chronic 
denervation.  The physician further found that the Veteran's 
lumbar spine x-ray report did not suggest significant 
degenerative disc or bone disease, and only noted 
straightening of the lumbar lordosis.

In June 2001, a second private physician administered an MRI 
for the Veteran.  He found that the sagittal and axial T1 and 
T2 sequences showed normal alignment of the lumbar spine, 
with normal bone marrow signal.  There was desiccation of the 
discs at L4-5 and L5-S1.  The thecal sac and intrathecal 
contents were normal.  There was central bony canal stenosis 
along with the bulging disc at L4-L5, without lateral recess 
or foraminal stenosis.  No focal disc herniations were seen, 
and neither were any intraspinal mass legions.  The physician 
did find degenerative changes in the facet joints from L1-2 
particularly through L4-5.  The physician diagnosed the 
Veteran with central spinal canal stenosis with bulging disc 
at L4-5, and with facet arthropathy.

In December 2001, the Veteran saw another private physician 
for his back pain.  That physician noted that he disagreed 
with the June 2001 report associated with the MRI; 
specifically, he found that the MRI showed a herniated disc 
at L5-S1 on the right side, and only modest spinal stenosis 
at L4-5.  He also found massive facet joint hypertrophy at 
L4-5 and L5-S1.  The private physician estimated that the 
Veteran had a restricted range of motion of the low back of 
about 50 percent.  He diagnosed the Veteran with a backache 
and sciatica, and with a herniated disc at L5-S1.

Later in December 2001, a private physician performed a 
caudal epidural steroid injection with fluoroscopy and 
epidurography on the Veteran.  The physician noted that there 
were no complications to the procedure, and that the Veteran 
reported a dramatic reduction in his pain immediately after 
the procedure.  The physician diagnosed the Veteran with a 
herniated disc at L5-S1.  He scheduled the Veteran for two 
more caudal epidural steroid injections, with the first to 
come in two weeks.

In January 2002, following a second epidural injection, the 
Veteran reported that his backache was better.

Later in January 2002, a private physician performed a 
computed tomography (CT) scan on the Veteran's lumbar spine.  
He found that there was a loss of disc height at L4-5.  The 
L3-4 disc appeared normal.  An anterior vertebral body 
osteophyte was seen in the right paracentral location.  Facet 
and ligamentum flavum hypertrophy was seen, but there was no 
significant canal or foraminal compromise.  A circumferential 
disc bulge was seen at L4-5 with associated facet and 
ligamentum flavum hypertrophy, which resulted in mild spinal 
stenosis and bilateral inferior foraminal compromise.  
Similar changes were seen at L5-S1.  There was a disc bulge 
eccentric to the right with right sided facet spurring, which 
compromised the right neural foramen and mildly distorted the 
distal thecal sac on the right side.  The physician diagnosed 
the Veteran with mild spinal stenosis at L4-5, and with right 
foraminal compromise at L5-S1, secondary to broad-based disc 
bulge eccentric to the right and facet hypertrophy.

In February 2002, the Veteran's private physician examined 
the results of the CT scan, and found that it showed 
significant bilateral spinal stenosis at L4-5, and a 
herniated disc on the right at L5-S1 deforming and 
decompressing the S1 nerve root.  The physician recommended a 
fenestration at L4-5 and a discectomy at L5-S1.

In March 2002, the Veteran underwent back surgery by a 
private surgeon.  The surgeon noted that the Veteran would be 
temporarily totally disabled from March 11, 2002 to 
"unknown" due to his surgical procedure, which was 
scheduled for March 12, 2002.  On March 12, 2002, the surgeon 
performed a discectomy L5-S1 on the right side, a laminectomy 
at L5, and a decompression of the L5 nerve root on the right 
side.  Postoperatively, the surgeon diagnosed the Veteran 
with spinal stenosis and a herniated disk at L5-S1.

Later in March 2002, the Veteran met with his private 
surgeon.  The Veteran stated that his back pain was still 6 
out of 10 (with 10 being the worst), but that this was 
attributable to post-operative wound pain.

In April 2002, the Veteran met with his private surgeon, and 
stated that his back pain had decreased to 2 out of 10.  The 
Veteran told the surgeon that he would be ready to return to 
work on April 15, 2002.

In June 2004, the Veteran sought treatment from a VA 
radiologist, who found that the Veteran had degenerative 
changes of the lumbar vertebra with minimal narrowing of the 
L4-L5 and L5-S1 lumbar intravertebral disc spaces.  He found 
no evidence of fracture, subluxation, compression, or 
collapsed lumbar vertebra.

In July 2008, the Veteran was provided with a VA examination.  
The Veteran reported a significant increase in low back pain, 
starting 5 to 7 months previously, resulting from performing 
household chores.  The Veteran rated his low back pain as 
being 6 out of 10 as a baseline, and 10 out of 10 upon 
performing daily activities.  The VA examiner noted that 
although the Veteran reported his back pain as being 
"incapacitating," he also reported that he was always able 
to get up to shower and eat, and that he continues to work 
two days per week.  As defined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, "Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes," at Note 1, 
"an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Because the Veteran offered no evidence to the 
effect that he has intervertebral disc syndrome that led to 
treatment and bed rest prescribed by a physician, his back 
pain is not incapacitating under the applicable regulation.

Neurologically, the VA examiner found that the Veteran had a 
slight decreased sensation to light touch to the dorsum of 
the foot and lateral calf on his left side.  The VA examiner 
did not ascribe any functional impairment to this finding.  
The VA examiner did not find any associated objective 
neurologic abnormalities on the right side.  The Board notes 
that the Veteran's representative argued in his January 2009 
Informal Hearing Presentation that the Veteran's compensation 
and pension examination was not in compliance with the 
Board's remand because, in a separate examination report 
entitled "Miscellaneous Neurological Disorders," the 
examiner wrote that a medical opinion was not requested.  
However, the April 2008 remand by the Board required only 
that the Veteran's back disability be examined, and that the 
examiner "indicate any associated objective neurological 
abnormalities present."  As the VA examiner's neurological 
findings listed above makes clear, the VA examiner complied 
with this requirement.  No separate VA examination was 
required by the Board, and the Veteran's representative was 
unable to cite any such 
requirement in the Board's remand.

The July 2008 VA examiner found that the Veteran's range of 
motion (ROM) for his thoracolumbar spine included forward 
flexion of 10 to 35 degrees, with pain at 30 degrees.  
Extension was 10 degrees flexed to 0 degrees.  Right lateral 
flexion was 0 to 15 degrees, with pain at 15 degrees.  Left 
lateral flexion was 0 to 20 degrees, with pain at 20 degrees.  
Right and left rotation were 0 to 15 degrees, with pain at 10 
degrees.  In each instance, there was pain after repetitive 
use, but no additional loss of motion (LOM) on repetitive 
use.  There was no ankylosis.  Additionally, there was no 
muscle spasm, localized tenderness or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  The Veteran is entitled to a rating of 20 percent 
disabling because flexion of his thoracolumbar spine is to 35 
degrees, which is greater than 30 degrees but not greater 
than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

Based on the above findings, the Veteran's symptoms do not 
meet the criteria for a rating of more than 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for 
the period prior to July 8, 2008.  The Veteran is not 
entitled to a rating of 20 percent prior to July 8, 2008, 
because prior to that date there is no evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Further, neurological examination found only a slight 
decreased sensation to light touch to the dorsum of the foot 
and lateral calf on his left side, with no functional 
impairment ascribed to this finding.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  In this regard, there is no 
evidence of any paralysis.  

The Veteran's representative also argued in his January 2009 
Informal Hearing Presentation that the Veteran's compensation 
and pension examination "did not include x-rays."  However, 
no x-rays were required by the Board, and the Veteran's 
representative was again unable to cite any such requirement 
in the Board's remand.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
back disability fall within the criteria warranting more than 
a 20 percent evaluation.  Diagnostic Codes 5237, 5243.   

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
back condition might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the Veteran's back condition has been 
persistently more severe than the extent of disability 
contemplated under the assigned staged ratings of 10 and 20 
percent at any time.

The Board has considered the issue of whether the Veteran's 
back condition, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 10 percent for a low back 
disorder for the period prior to July 8, 2008, is denied.

A disability rating in excess of 20 percent for a low back 
disorder for the period from July 8, 2008, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


